Title: John W. Webster to Thomas Jefferson, 10 January [1820]
From: Webster, John White
To: Jefferson, Thomas


					
						Sir
						
							Boston
							Jany 10th 1819 1820
						
					
					With the greatest respect permit a stranger to address you, knowing as he does the deep interest you have ever felt in the progress of Science in our country. Many years ago as an amusement I began to collect what natural productions came in my way & soon became fond of Mineralogical pursuits; anxious to form an extensive cabinet of Minerals I took with me to Europe a few years since (when I went to pursue medical studies) all the American specimens I had collected. these were soon exchanged to great advantage; in Edinburgh the opportunities I had of pursuing a favorite branch of Science increased my love for it. My collection increased rapidly & with my hammer & knapsack I walked over a considerable part of the United Kingdoms; as opportunities offerd I shipped my boxes home & on my return was truly astonished at the number—I found the collection too large to arrange in my own house & it remained for some months packed up—some gentlemen to whom I show’d a few specimens urged me to make a public use of the Collection by giving a course of Lectures, to this after some time I consented—A large room was obtained & cases prepared, in this however I was able to put up but part of the specimens, sufficient however for an elementary course of Lectures—of these Lectures two courses were given last winter & I am now giving a third—In the mean time my professional avocations having increased I find it impossible to devote sufficient time to Mineralogy & also that it will attract me too powerfully if I continue in the practice of Medicine—With no little struggle have I now resolved to give up my darling pursuit as I cannot devote myself to it exclusively, & have given notice that the collection is for sale—Knowing Sir the interest you take in one of our Universities I have ventured to ask your attention to this—Col. Gibbs whose name must be known to you as well as his munificence towards Yale College in the department of mineralogy, has seen that part of my collection which is open. he pronounces it second only to that at New Haven—Profr Cleaveland of Brunswick has also seen it, as well as many other mineralogists of eminence in our country & should you wish to learn any particulars respecting it, I will refer to them—also to an advertisement in the papers—
					The whole number of specimens is about Twenty Thousand. each specimen in the opinion of the gentlemen referred to has been valued at one Dollar—many cost 4, 5, 10 & one 40 Dollars—The specimens are most of them large & finely crystallized—I will dispose of the whole for Ten Thousand Dlls. Should no purchaser appear previous to the Spring I shall pack up the specimens & ship them to London where there are frequent sales & the value of minerals known—I hope they may be kept in this country however, as no Institution except Yale College has a good collection & we have the greatest need of characteristic specimens as new substances are daily brought to light in our mountains of great interest to the Naturalist & utility in the Arts—
					
						I remain Sir with the highest consideration Your Obedient Servant
						
							J. W. Webster
						
					
				